Citation Nr: 1327978	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  10-10 576	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut

THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating for compensation based on individual unemployability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and R.N.

ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 




INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1965 to April 1969.

The issues or claims are before the Board of Veterans' Appeals (Board) on appeal of rating decisions in October 2009 and in April 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, the Veteran appeared at a hearing before a Decision Review Officer, and in September 2012 he appeared at hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the claim for increase for posttraumatic stress disorder (PTSD) and on the claim for a total disability rating for compensation based on individual unemployability, on VA examination in May 2012, the narrative by the VA examiner in describing the Veteran's occupational and social impairment due to PTSD is incongruous with the assessment by another VA health-care provider in April 2012.  Also, the VA examiner considered the Veteran's age as a factor affecting the Veteran's unemployment.   

As the evidence of record is insufficient to decide the level of occupational and social impairment due to PTSD, which affects the determination of unemployability, further development under the duty to assist is needed. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the VA Medical Center campuses at Newington and West Haven since March 2010.

2.  Afford the Veteran a VA examination by a psychiatrist or psychologist, who has not previously examined the Veteran, to determine: 

a).  The current level of occupational and social impairment due to PTSD, and, 

b).  Whether PTSD prevents the Veteran from obtaining or following substantial gainful employment. 

In formulating the opinion, the VA examiner is asked to consider the following facts:  

The Veteran has been receiving disability benefits from the Social Security Administration since January 2010, because it was determined that the Veteran was unable to perform his job as a truck driver due to "anxiety disorders." 

In September 2012, the Veteran testified that he was terminated by his employer because of an incident on the interstate involving an Asian driver, who was merging into the highway from an on ramp.  The Veteran associates people of Asian descent with his experiences in Vietnam. 



In a statement in April 2012 and in testimony in September 2012, a VA health-care provider stated that the Veteran was unemployable due to posttraumatic stress disorder. 

The Veteran's file must be provided to the VA examiner for review.  

3.  After the development has been completed, adjudicate the claim for increase for posttraumatic stress disorder and the claim for a total disability rating for compensation based on individual unemployability.  In adjudicating the claim for a total disability rating, consider 38 C.F.R. § 4.16(b), if applicable.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals





Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

